
	
		II
		110th CONGRESS
		2d Session
		S. 2655
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2008
			Mr. Martinez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Finance
			 under authority of the order of the Senate of February 14, 2008
		
		A BILL
		To provide relief for veterans with a disability rated as
		  total.
	
	
		1.Elimination of taxation of
			 social security benefits for veterans with disability rated as total
			(a)In
			 generalSection 86(b) of the
			 Internal Revenue Code of 1986 (relating to taxpayers to which subsection (a)
			 applies) is amended by adding at the end the following new paragraph:
				
					(3)Veterans with
				disability rated as total excluded
						(A)In
				generalA taxpayer is not described in this subsection for any
				taxable year if such taxpayer is a veteran who—
							(i)has a
				service-connected disability rated as total under chapter 11 of title 38,
				United States Code (determined as of the last day of such taxable year),
				or
							(ii)(I)has a service-connected
				disability rated 50 percent or more under such chapter, and
								(II)is permanently and totally disabled from
				a non-service-connected disability not the result of the veteran's willful
				misconduct.
								(B)DefinitionsFor
				purposes of this paragraph—
							(i)Permanently and
				totally disabledThe term permanently and totally
				disabled has the meaning given such term in section 1502 of title 38,
				United States Code.
							(ii)Service-connectedThe
				term service-connected has the meaning given such term in section
				101 of such title.
							(iii)VeteranThe
				term veteran has the meaning given such term in section 101 of
				such
				title.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			2.Definition of
			 annual income for purposes of section 8 and other public housing
			 programs
			(a)In
			 generalThe Secretary of
			 Housing and Urban Development shall amend section 5.609(c) of title 24, Code of
			 Federal Regulations (relating to the exclusion of amounts from the calculation
			 of annual income), to require that the definition of annual income for purposes
			 of section 8 and other public housing programs does not include disability or
			 pension benefits of the Department of Veterans Affairs awarded to a veteran
			 who—
				(1)has a
			 service-connected disability rated as total under chapter 11 of title 38,
			 United States Code (determined as of the last day of such taxable year);
			 or
				(2)(A)has a service-connected
			 disability rated 50 percent or more under such chapter; and
					(B)is permanently and totally disabled
			 from a non-service-connected disability not the result of the veteran's willful
			 misconduct.
					(b)DefinitionsIn
			 this section:
				(1)Permanently and
			 totally disabledThe term permanently and totally
			 disabled has the meaning given such term in section 1502 of title 38,
			 United States Code.
				(2)Service-connectedThe
			 term service-connected has the meaning given such term in section
			 101 of such title.
				(3)VeteranThe
			 term veteran has the meaning given such term in section 101 of
			 such title.
				
